Title: From Thomas Jefferson to John Kelly, 24 November 1807
From: Jefferson, Thomas
To: Kelly, John


                        
                            Sir
                            
                            Washington Nov. 24. 07.
                        
                        I recieved last night your favor of Nov. 21. covering mr Bacon’s order on me for 133⅓ D. I write to
                            him on this subject and he will be able to explain to you how it has happened that an anticipation thro’ mr Craven of
                            what I was to remit him the first week of next month, has placed 100. D. of the money in his hands which he will
                            accordingly pay to you; and I will remit to mr Taylor according to your desire the remaining 33⅓ D. in addition to the
                            200. D. on Perry’s order in your favor, which I have informed mr Taylor I will remit him the 1st. week of December so
                            that he will then recieve 200. D. on the order of Perry & 33⅓ on the order of Bacon, in all 233⅓ D. to your credit. I am
                            in hopes this arrangement will answer all purposes, & correct the effect of the anticipation which has taken a part of
                            the money out of my hands before the arrival of your order. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    